Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 1 of 9 PageID: 152



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

DAVID WILSON,                      :     CIV. NO. 18-9591 (RMB)
                                   :
                  Plaintiff        :
                                   :
      v.                           :           OPINION
                                   :
NEW JERSEY DEP’T OF CORR.,         :
et al.,                            :
                                   :
               Defendants          :
______________________________


BUMB, DISTRICT JUDGE

      This matter comes before the Court upon Plaintiff’s motion to

amend the complaint (Mot. to Amend, Dkt. No. 20) and motion for

injunctive relief. (Mot for Inj., Dkt. No. 21.) For the reasons

discussed below, the Court will dismiss Plaintiff’s motions as

moot, direct the Clerk to file Plaintiff’s amended complaint, and

dismiss the complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

      When a prisoner is permitted to proceed without prepayment of

the filing fee, “[n]otwithstanding any filing fee … that may have

been paid, the court shall dismiss the case at any time if the

court determines that-- (B) the action or appeal-- (ii) fails to

state a claim on which relief may be granted[.]”) 28 U.S.C. §

1915(e)(2)(B)(ii).
Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 2 of 9 PageID: 153



I.    BACKGROUND

      Plaintiff David Wilson, a prisoner confined at Bayside State

Prison in Leesburg, New Jersey filed this civil rights complaint

under 42 U.S.C. § 1983, on May 22, 2018. (Compl., ECF No. 1.) The

Court granted Plaintiff’s application to proceed in forma pauperis

(“IFP”) under 28 U.S.C. § 1915 and screened the complaint pursuant

to   28   U.S.C.    §§   1915(e)(2)(B);       1915A(b)   and   42    U.S.C.    §

1997e(c)(1). (Opinion, ECF No. 3; Order, ECF No. 4.) The Court

dismissed    with   prejudice    the       claim   against   the    New   Jersey

Department of Corrections and permitted other claims to proceed.

(Id.)

      Summonses were returned executed as to Gary Lanigan and John

Powell in February 2019, and the State Defendants filed a timely

motion to dismiss in lieu of an answer on March 14, 2019. (Mot. to

Dismiss, ECF No. 14.) The Court granted the State Defendants’

motion to dismiss, dismissed the complaint without prejudice, and

permitted Plaintiff to file an amended complaint. (Order, Dkt. No.

18.) Plaintiff has shown good cause why the amended complaint was

not timely filed in compliance with the Order granting Plaintiff

permission to file an amended complaint. (Letter, Dkt. No. 19.)

Therefore, Plaintiff’s motion to amend the complaint is moot and

the Court will direct the Clerk to file the amended complaint.



                                       2
Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 3 of 9 PageID: 154



      In the Opinion dated September 18, 2019, the Court pointed

out the following pleading deficiencies for Plaintiff to address

in an amended complaint:

            To establish that he is exposed to asbestos at
            a level that poses an unreasonable risk of
            serious damage to his future health, Plaintiff
            must plead additional facts. Plaintiff alleged
            that upon information and belief, there is
            asbestos in the prison, which was why caution
            signs were posted on Units A, B, C, D, E, and
            F. (Compl., ¶4.) Plaintiff must allege what
            information he relies on to form his belief
            that there is asbestos present, and that the
            asbestos is present at a level that poses an
            unreasonable risk to his future health.
            Plaintiff should also elaborate on his claim
            that the kitchen and shop areas of Bayside
            prison have been closed down on occasion “due
            to strong systems of asbestos.” (Id., ¶20).
            For example, when did this occur and how did
            Plaintiff learn asbestos was the cause for
            closing the kitchen and shop?

            Plaintiff also alleged that upon information
            and belief, the ventilation system has been
            out of order for close to a decade. Plaintiff
            should describe the information upon which he
            draws this conclusion. Plaintiff further
            alleges the defendants have failed to remove
            him from the hazardous environment “even after
            acknowledging the threat and risk the jail
            poses to the plaintiff Wilson’s health and
            life.” (Compl., ECF No. 1, ¶14.) Plaintiff
            should elaborate on how and when each
            defendant acknowledged the threat and risk the
            jail poses to Plaintiff.

(Opinion, Dkt. No. 17 at 10-11.)




                                      3
Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 4 of 9 PageID: 155



II.   SUA SPONTE DISMISSAL

      Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully    pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal    pleadings    drafted    by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Iqbal, 556 U.S. at 678.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a
                                      4
Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 5 of 9 PageID: 156



complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

III. DISCUSSION

      A.    The Amended Complaint

      Plaintiff alleges John Powell, the warden of Bayside State

Prison,    Gary    Lanigan,    Commissioner     of   the   Department    of

Corrections during the relevant time period, and John Does 1-3

subjected him to conditions of confinement that violate the Eighth

Amendment. (Am. Compl., Dkt No. 20 at 7-13.) Jurisdiction is

asserted under 42 U.S.C. § 1983. Plaintiff alleges that he suffers

from a breathing condition and coughing attacks, which he relates

to asbestos and dirty air in the prison. He alleges that the

ventilation system is old and broken, spreading dirty air and

precluding the prison from maintaining an “adequate temperature.”

      Plaintiff alleges that he made numerous complaints about the

hazardous air and inadequate ventilation system but the defendants

refused to act. Specifically, he alleges that “the defendants John

Doe 1 to 3 personally examined each housing unit in accordance

with his job d[e]scription” and ignored the unsafe environment.

(Am. Compl., ¶, Dkt. No. 7 at 7.) According to Plaintiff, “the
                                      5
Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 6 of 9 PageID: 157



defendants John Doe 1 to 3 are responsible for the safety of the

Bayside State Prison housing units that [were] built with a[n]

exhaust and ventilation system to circulate, filter and manage the

air flow in the cells to maintain a safe housing unit” and they

have witnessed “the dirt piling up on top of dirt in the cell on

the housing unit where plaintiff Wilson is being housed (Id., ¶¶

10, 11.) Plaintiff further alleges that John Does 1-3 are the

persons who “inherited the defendants Powell and Lanigan’s job to

protect    the   plaintiff    Wilson       from   hazardous   prison   living

conditions….” (Id., ¶11.) In his motion for injunctive relief,

Plaintiff alleges there are new signs in B-Unit that state “Caution

X119 Insulation.” (Mot. for Inj., Dkt. No. 21 at 2.) For relief,

Plaintiff seeks attorney fees and injunctive relief of transfer to

another prison.

      B.    Eighth Amendment Conditions of Confinement Claims

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011). The treatment a prisoner receives and his

conditions of confinement are subject to scrutiny under the Eighth

Amendment. Farmer v. Brennan, 511 U.S. 825, 832 (1994). For a claim
                                       6
Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 7 of 9 PageID: 158



based on failure to prevent harm, “the inmate must show that he is

incarcerated under conditions posing a substantial risk of serious

harm.” Farmer, 511 U.S. at 834 (citing Helling v. McKinney, 509

U.S. at 25, 35 (1993)); see Fontroy v. Owens, 23 F.3d 63, 65 (3d

Cir. 1994) (“Helling permits a plaintiff to proceed on a cause of

action alleging an unreasonable risk of future injury from present

exposure to asbestos.”)

      A prisoner states an Eighth Amendment claim by alleging the

defendants,       “with    deliberate        indifference,”       exposed    him   to    a

hazardous environment that poses an unreasonable risk of serious

damage to his future health. Helling, 509 U.S. at 35. Objectively,

the plaintiff must show he is being exposed to an unreasonably

high level of a harmful substance. Id. Additionally, a court must

assess whether “society considers the risk that the prisoner

complains    of    to     be   so    grave    that   it        violates    contemporary

standards of decency to expose anyone unwillingly to such a risk.”

Id. at 36.

      A plaintiff must also establish the defendants’ deliberate

indifference to a risk to his or her health. Id. “‘A[n individual

government] defendant in a civil rights action must have personal

involvement       in    the     alleged      wrongdoing;       liability    cannot      be

predicated    solely       on       the   operation       of   respondeat     superior.

Personal involvement can be shown through allegations of personal
                                              7
Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 8 of 9 PageID: 159



direction or of actual knowledge and acquiescence.” Evancho v.

Fisher,     423    F.3d      347,    353   (3d    Cir.   2005)      (quoting    Rode     v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)).

       C.     Analysis

       Plaintiff has not alleged sufficient facts to establish that

he has been exposed to an unreasonably high level of harmful

substances        in   the     air   at    Bayside   State    Prison     that     pose    a

substantial risk to his present or future health. Plaintiff’s

claims      against     Powell       and   Lanigan    are    based    solely    on     his

complaints to them about fearing that he is breathing asbestos and

dirty air. The amended complaint contains new allegations that

John Does 1-3 examined the housing units and that they witnessed

dirt   piling      up     on    Plaintiff’s       housing    unit    over   his    cell.

Plaintiff, however, does not allege that these unnamed defendants

discovered exposed asbestos or any other harmful substance or

dysfunction of the ventilation system.

       Plaintiff also alleges there are new caution signs in his

housing unit for “X119 insulation.” Plaintiff, however, does not

allege that the insulation contained asbestos and was exposed.

Although Plaintiff has alleged having symptoms that he contends

are caused by breathing harmful substances, he does not allege

that he has not been medically evaluated or treated for his medical

complaints. Plaintiff also alleges that the ventilation system
                                              8
Case 1:18-cv-09591-RMB-AMD Document 22 Filed 08/06/20 Page 9 of 9 PageID: 160



does not maintain an “adequate temperature.” This allegation is

insufficient to establish a serious risk to Plaintiff’s health

based on exposure to high or low temperatures.

      In sum, Plaintiff has failed to allege sufficient facts

supporting his conclusion that he was exposed to a serious risk to

his health or that any defendant was aware of and failed to protect

him from a serious risk of present or future injury from breathing

a hazardous substance or exposure to temperature extremes. See

e.g. Carter v. Owens, No. 17CV00182JBSAMD, 2017 WL 3107204, at *9–

10 (D.N.J. July 21, 2017) (dismissing complaint for failure to

allege   lack   of   ventilation   was    sufficiently   serious   or   that

defendants were deliberately indifferent); Riley v. DeCarlo, 532

F. App'x 23, 26 (3d Cir. 2013) (affirming dismissal of claims where

the    plaintiff     failed   to   establish    prison    officials     were

deliberately indifferent to poor air quality that caused the

plaintiff’s ailments).

IV.   CONCLUSION

      For the reasons stated above, the Court will dismiss the

amended complaint without prejudice for failure to state a claim.

An appropriate order follows.


DATE: August 6, 2020
                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge
                                      9
